Citation Nr: 0015513	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-32 255A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for ulcerative proctitis, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1981 to August 1984.  
This appeal arises from a May 1997 rating decision, which 
increased the rating for the veteran's service-connected 
ulcerative proctitis from a noncompensable rating to a 10 
percent rating.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the veteran's claim for an increased rating for 
his service-connected ulcerative proctitis is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The evidence of record includes an October 1997 letter from 
Jonathan C. Gibbs, Jr., M.D., indicating that the veteran was 
being treated at the Catherine A. Gibbs Memorial Health 
Center (Gibbs Health Center) for ulcerative proctitis-
colitis.  Dr. Gibbs described the veteran's symptoms and 
reported the medications with which he had been treated.  In 
a January 1998 note, Dr. Gibbs reported that treatment of the 
veteran at the Gibbs Health Center was continuing, and that 
the veteran had been referred for further evaluation.  Dr. 
Gibbs' note of January 1998 was accompanied by an undated 
note from a facility identified as the M.R. Institute at 
Midtown (M.R. Institute).  The veteran has apparently 
received medical treatment at the M.R. Institute as well.  
Complete clinical records of treatment of the veteran at the 
Gibbs Health Center and the M.R. Institute have not been 
associated with the claims folder.  

The veteran was accorded a VA examination in March 1999 in 
connection with his claim on appeal.  In the examination 
report, the examining physician indicated that the claims 
folder and the veteran's medical records were not available 
for review in conjunction with the examination.  

Additionally, in a VA Form 9, submitted in November 1997, the 
veteran requested a personal hearing before a hearing officer 
at the RO.  The requested hearing was subsequently scheduled 
at the RO for February 10, 1998, but the veteran failed to 
report for the hearing.  In a letter dated February 26, 1998, 
the veteran's representative stated that the veteran was 
unaware of the scheduled RO hearing and was unable to attend 
the hearing due to an appointment with VA vocational 
rehabilitation counselors at the RO which was scheduled for 
February 10, 1998, the same date as the RO hearing.  The 
veteran's representative enclosed a copy of a letter to the 
veteran from VA vocational rehabilitation counselors, which 
indicated that the veteran was to report for a counseling 
appointment at the RO on the same date as his scheduled RO 
hearing, two hours after the RO hearing was scheduled to 
begin.  The RO thereafter scheduled the veteran for an RO 
hearing in April 1998, but a note in the claims folder 
indicates that the veteran failed to report for the 
rescheduled hearing.  

In a December 1998 letter to the veteran, the RO stated that 
the veteran had previously requested a hearing before a 
hearing officer at the RO, and that that hearing had been 
completed.  The claims folder does not contain a copy of the 
transcript of the RO hearing to which the RO's December 1998 
letter referred.  Notwithstanding the statement in the letter 
that a hearing had already occurred, the RO's December 1998 
letter requested that the veteran specify whether he desired 
a hearing before a member of the Board at the RO, a hearing 
before a member of the Board in Washington, D.C., or a 
hearing before a hearing officer at the RO.  In a May 2000 
letter to the veteran, the RO stated that the veteran had 
been scheduled for a hearing at the RO before a member of the 
Board, but had failed to appear.  Given all of the foregoing, 
at this juncture, the intentions of the veteran with regard 
to a personal hearing are unclear.  

For the foregoing reasons, the claim for an increased rating 
for ulcerative proctitis is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who 
have treated him for ulcerative proctitis 
since he filed his claim for an increased 
rating for ulcerative proctitis in March 
1997.  After obtaining any necessary 
releases, complete copies of all clinical 
records identified, including clinical 
records from Catherine A. Gibbs Memorial 
Health Center and the M.R. Institute at 
Midtown, which have not been previously 
associated with the claims folder, should 
be obtained.  

2.  The veteran should then be accorded a 
VA examination to determine the severity 
of his service-connected ulcerative 
proctitis.  The examining physician must 
review the claims folder and a copy of 
this remand and report that the review 
has been accomplished.  All clinical 
findings should be reported in detail.  
The examining physician should opine as 
to whether the veteran's ulcerative 
proctitis is: (a) moderate, with 
infrequent exacerbations, (b) moderately 
severe, with frequent exacerbations, (c) 
severe, with numerous attacks a year and 
malnutrition, and only fair health during 
remissions, or (d) pronounced, resulting 
in marked malnutrition, anemia, and 
general debility, or with serious 
complications such as liver abscess.  

3.  If the veteran has already been 
accorded a hearing before a hearing 
officer at the RO (as indicated in the 
RO's December 1998 letter to the 
veteran), a copy of the transcript of 
that hearing should be associated with 
the claims folder.  If the veteran has 
not been accorded a hearing before an RO 
hearing officer, that fact should 
specifically be noted in the record by 
the rating board.  The veteran and his 
representative are advised that they may 
request an RO hearing and/or a Board 
hearing following completion of the 
development called for above.  

4.  Following completion of the foregoing 
development, the RO should review the 
claim for an increased rating for 
ulcerative proctitis, and determine 
whether the claim may be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



